Case 1:17-cv-00052-IMK-MJA Document 133 Filed 08/14/19 Page 1 of 1 PagelD #: 5150

UNITED STATES DISTRICT COURT FILED
NORTHERN DISTRICT OF WEST VIRGINIA
AUG 14 2019

U.S. DISTRICT COURT-WVND
CLARKSBURG, WV 26301

SCOTT T. BALLOCK,
Plaintiff,

Vv. CIVIL ACTION NO.: 1:17CV52
(Judge Keeley) .

ELLEN RUTH COSTLOW,

STATE TROOPER MICHAEL KIEF,
STATE TROOPER RONNIE M.
GASKINS, AND STATE TROOPER
CHRIS BERRY,

Defendants.

ORDER GRANTING MOTION TO SEAL EXHIBIT

 

Pending before the Court is the motion of defendant Ellen
Ruth Costlow to seal Exhibit 7 attached to Reply of Defendant
Ellen Ruth Costlow to Plaintiff’s Response to Costlow’s Motion
for Summary Judgment (Doc. 131) on the grounds that the Exhibit
contains a medical record, required to be sealed under the
August 4, 2004 Amendments to the E-Government Act of 2002.

For goodcause shown, the Court GRANTS the motion and
ORDERS Exhibit 7 attached to Doc. 131 to be SEALED.

The Court directs the Clerk to transmit copies of this

Orderto counsel of record.

parep: &/ [4 , 2019 Wee Fe Koon.

TRENE M. KEELEY TF
UNITED STATES DISTRICT JUDGE

 
